PER CURIAM.
We affirm the trial court’s order granting summary judgment in the instant foreclosure action. As the trial court properly found, pursuant to section 95.281(l)(a), Florida Statutes (1999), the mortgage terminated prior to the plaintiff filing the foreclosure action.1

. Section 95.281(l)(a), Florida Statutes (1999), provides as follows:
(1) The lien of a mortgage or other instrument encumbering real property, herein called mortgage, except those specified in subsection (5), shall terminate after the expiration of the following periods of time:
(a) If the final maturity of an obligation secured by a mortgage is ascertainable from the record of it, 5 years after the date of maturity.